Name: Commission Implementing Decision (EU) 2019/1145 of 4 July 2019 terminating the partial interim review of the anti-dumping measures applicable to imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India without amending the measures in force
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  competition;  iron, steel and other metal industries;  international trade;  tariff policy;  technology and technical regulations;  mechanical engineering;  trade;  chemistry
 Date Published: 2019-07-05

 5.7.2019 EN Official Journal of the European Union L 181/87 COMMISSION IMPLEMENTING DECISION (EU) 2019/1145 of 4 July 2019 terminating the partial interim review of the anti-dumping measures applicable to imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India without amending the measures in force THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2016/1036 of the European Parliament and of the Council of 8 June 2016 on protection against dumped imports from countries not members of the European Union (1), and in particular Article 9(1), Whereas: 1. PROCEDURE 1.1. Measures in force (1) The measures currently in force are a definitive anti-dumping duty imposed by Commission Implementing Regulation (EU) 2016/388 (2), as amended by Implementing Regulation (EU) 2016/1369 (3). (2) The product concerned is also subject to a definitive countervailing duty imposed by Commission Implementing Regulation (EU) 2016/387 (4). 1.2. Request for a review (3) On 2 March 2018 the Commission received a request for a partial interim review of the anti-dumping measures in force pursuant to Article 11(3) of Regulation (EU) 2016/1036 (the basic Regulation) limited to the exporting producer Electrosteel Castings Limited (Electrosteel). The request was lodged by Saint-Gobain PAM, Saint-Gobain PAM Deutschland GmbH, Saint-Gobain PAM EspaÃ ±a S.A. and Duktus (Production) GmbH (the applicants), four Union producers. (4) In the original investigation, the Commission found a dumping margin of 4,1 % for Electrosteel, but the definitive anti-dumping duty rate was set at 0 % in order to avoid double counting of export subsidies already accounted for in the definitive countervailing duty of 9,0 %. The request contained sufficient evidence showing that Electrosteel had increased its dumping practice since the imposition of the measures and that the circumstances on the basis of which the existing measures were imposed have changed and that these changes are of lasting nature. 1.3. Initiation of a review (5) The Commission decided to initiate a partial interim review in accordance with Article 11(3) of the basic Regulation, limited in scope to the examination of dumping as far as Electrosteel is concerned. On 4 May 2018, the Commission published a notice of initiation in the Official Journal of the European Union (the notice of initiation) (5). (6) The review reinvestigation period was 1 April 2017 to 31 March 2018. The original investigation period was 1 October 2013 to 30 September 2014. 1.4. Interested parties (7) In the notice of initiation, the Commission invited interested parties to make their views known. In addition, the Commission specifically informed the applicants, Electrosteel and the authorities of the country concerned about the review and invited them to participate. (8) Interested parties were given the opportunity to make their views known in writing and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. Electrosteel requested and was granted three hearings with the Commission. Those hearings took place on 15 May 2018, 15 June 2018, and 17 January 2019. 2. WITHDRAWAL OF THE REQUEST AND TERMINATION OF THE PROCEEDING (9) By letters dated 19 April and 2 May 2019, the applicants informed the Commission that they withdrew their request. (10) Under Article 9(1) of the basic Regulation, proceedings may be terminated where the complaint is withdrawn, unless such termination would not be in the Union interest. (11) The investigation had not brought to light any considerations showing that a termination of the proceeding would not be in the Union interest. In this context the Commission noted that no comments were received from interested parties indicating that such termination would not be in the Union interest. Therefore, the Commission considered that the partial interim review proceedings should be terminated without a formal determination concerning any significant lasting changes and Electrosteel's dumping practice. (12) The Commission concluded that the partial interim review limited in scope to the examination of dumping as far as Electrosteel is concerned should be terminated without amending the measures in force. (13) Interested parties were informed accordingly and were given an opportunity to comment. (14) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The partial interim review of the anti-dumping measures applicable to imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron), with the exclusion of tubes and pipes of ductile cast iron without internal and external coating (bare pipes), currently falling under CN codes ex 7303 00 10 and ex 7303 00 90 (TARIC codes 7303001010 and 7303009010), originating in India, is terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 4 July 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 30.6.2016, p. 21. (2) Commission Implementing Regulation (EU) 2016/388 of 17 March 2016 imposing a definitive anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India (OJ L 73, 18.3.2016, p. 53). (3) Commission Implementing Regulation (EU) 2016/1369 of 11 August 2016 amending Implementing Regulation (EU) 2016/388 imposing a definitive anti-dumping duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India (OJ L 217, 12.8.2016, p. 4). (4) Commission Implementing Regulation (EU) 2016/387 of 17 March 2016 imposing a definitive countervailing duty on imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron), originating in India (OJ L 73, 18.3.2016, p. 1). (5) Notice of initiation of a partial interim review of the anti-dumping measures applicable to imports of tubes and pipes of ductile cast iron (also known as spheroidal graphite cast iron) originating in India (OJ C 157, 4.5.2018, p. 3).